           Case 1:21-cv-00260-PB Document 18-4 Filed 07/02/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


                                                  )
SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                Plaintiff,                        )
                                                  )
v.                                                )   1:21-cv-260-PB
                                                  )
LBRY INC.,                                        )
                        Defendant,                )
                                                  )
LBRY FOUNDATION INC.,                             )
                                                  )
                        Defendant-Intervenor.     )
                                                  )

                                     [PROPOSED] ORDER

          Upon consideration of Proposed Defendant-Intervenor’s motion to intervene, its

accompanying memorandum in support, declaration, and applicable legal authorities, it is

hereby:

          ORDERED that Intervenor’s motion to intervene as of right pursuant to Rule 24(a)(2) of

the Federal Rules of Civil Procedure should be, and therefore is, GRANTED and

          It is further ORDERED that Defendant-Intervenor LBRY Foundation Inc. shall file its

Answer in this action no later than five days from the issuance of this Order.

          SO ORDERED this ____ day of ________, 2021.




                                                  United States District Judge




                                                 1
